Per Curiam,
Neither of the specifications of error can be sustained.
In affirming the first two sentences of the defendant’s third point, recited in the first specification, the learned trial judge rightly instructed the jury: “ Where a person is injured by a falling body while lawfully engaged upon the property of another, it is not sufficient to show that the accident happened. The injured person, in such a case, in order to recover, must also show negligence upon the part of the defendant.” In refusing to affirm the remaining sentence of same point, by which he was substantially requested to direct a verdict for the defendant, he was undoubtedly right. The case depended on questions of fact which were clearly for the jury, and were submitted to them with fully adequate and proper instructions. There is therefore no merit in the first specification.
The subject of complaint in the remaining specification is the refusal of the learned trial judge to give binding instructions to find for the defendant. In view of the evidence such instruction would have been manifest error.
Judgment affirmed.